NEWMAN, District Judge.
This case ihay be disposed of without going into it elaborately, as follows;
1. I think the special master was justified in finding, under the evidence, that the money paid by Dr. Crawford for the property in controversy, in the city of Atlanta, was the same money that he received from W. W. Gordon, former trustee for Mrs. Crawford, as to her interest in the estate of her father, John Gordon Howard. While the evidence might be more satisfactory, it is deemed sufficient to justify the special master in reaching the conclusion he did.
. 2. It is entirely clear from the evidence that the greater part of the money received from Mrs. Inman, all except something over $500, was used to pay off existing liens on the property in controversy. The balance of the money was paid to Dr. Crawford, to be used, as authorized by the order of court, in the support and education of the minor, Margaret Crawford.
3. In view of the foregoing conclusions, it is really immaterial as .to whether the trust created by the will of John Gordon Howard was an executed or an executory trust. It may be conceded that there is some doubt as to the character of this trust, under the decisions of the supreme court of Georgia; but I am not sufficiently clear that Dr. Crawford was not a legal trustee to justify me in denying to complainant here the right to foreclose, for money advanced by her to him as such trustee, authorized, as he was, to make such loan by an order of a judge of the superior court of Fulton county. Dr. Crawford was unquestionably acting as trustee. He, was the natural guardian of his daughter. He obtained this money by order of court, as stated, for legitimate and even necessary purposes; and the evidence traces almost all of the money so borrowed, and shows that it paid off liens against the trust estate and on the property mortgaged. There can be no question that, as to the amount used to pay off' liens, complainant is entitled to foreclosure. Harvey v. Cubbedge, 75 Ga. 792. As to the remainder, while in some doubt, I think the complainant is also entitled to foreclosure. I do not feel justified, at least, in setting aside the master’s report, which is in favor of the complainant. The exceptions to the report of the special master will be overruled, the same confirmed, and a decree may be taken accordingly.